

116 S2982 IS: Volunteer First Responder Housing Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2982IN THE SENATE OF THE UNITED STATESDecember 5, 2019Ms. Baldwin (for herself, Mr. Rounds, Mr. Roberts, Mrs. Capito, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo expand eligibility for certain housing programs for qualified volunteer first responders.
	
 1.Short titleThis Act may be cited as the Volunteer First Responder Housing Act.
 2.DefinitionsIn this Act: (1)Bona fide volunteer; eligible employer; qualified servicesThe terms bona fide volunteer, eligible employer, and qualified services have the meanings given those terms in section 457(e) of the Internal Revenue Code of 1986.
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (3)Qualified volunteer first responderThe term qualified volunteer first responder means any individual who— (A)is a bona fide volunteer performing qualified services for an eligible employer;
 (B)has volunteered for not less than 2 continuous years for an eligible employer; (C)during each of the 2 years described in subparagraph (B)—
 (i)met the minimum requirements for active membership established by the eligible employer; or (ii)if the eligible employer did not establish minimum requirements, volunteered for not less than 200 hours; and
 (D)is certified as a firefighter or other responder in the State, unit of general local government, or Indian tribe in which the individual is serving as volunteer.
				3.Department of Agriculture Single Family Housing Guaranteed Loan Program
 (a)In generalA qualified volunteer first responder who submits to the Secretary of Agriculture (referred to in this section as the Secretary) a verification letter in accordance with subsection (b) shall be eligible for a verified adjustment in annual income under section 3555.152(c) of title 7, Code of Federal Regulations (or successor regulations), in the amount of $18,000.
 (b)Verification letterTo be eligible for a verified deduction under subsection (a), a qualified volunteer first responder shall submit to the Secretary a verification letter from the head of the eligible employer for which the qualified volunteer first responder volunteers, which shall—
 (1)include the date on which the qualified volunteer first responder joined the eligible employer as a volunteer;
 (2)attest to the Secretary that the qualified volunteer first responder— (A)continuously served as a volunteer for the eligible employer during the 2-year period preceding the date of the verification letter; and
 (B)during each of the 2 years described in subparagraph (A)— (i)met the minimum requirements for active membership established by the eligible employer; or
 (ii)if the eligible employer did not establish minimum requirements, volunteered for not less than 200 hours; and
 (3)include a copy of the certification of the qualified volunteer first responder as a firefighter or other responder in the State, unit of general local government, or Indian tribe in which the individual served as a volunteer.
				4.Good Neighbor Next Door Sales Program
 (a)DefinitionsIn this section: (1)DepartmentThe term Department means the Department of Housing and Urban Development.
 (2)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (b)AmendmentsThe Secretary shall amend—
 (1)section 291.530 of title 24, Code of Federal Regulations, to provide that a qualified volunteer first responder qualifies as a firefighter or emergency medical technician for purposes of the Good Neighbor Next Door Sales Program of the Department; and
 (2)section 291.515 of title 24, Code of Federal Regulations, to provide that, to qualify to purchase a home through the Good Neighbor Next Door Sales Program of the Department, a qualified volunteer first responder shall submit to the Secretary a verification letter from the head of the eligible employer for which the qualified volunteer first responder volunteers, which shall—
 (A)include the date on which the qualified volunteer first responder joined the eligible employer as a volunteer;
 (B)attest to the Secretary that the qualified volunteer first responder— (i)continuously served as a volunteer for the eligible employer during the 2-year period preceding the date of the ver­i­fi­ca­tion letter; and
 (ii)during each of the 2 years described in clause (i)— (I)met the minimum requirements for active membership established by the eligible employer; or
 (II)if the eligible employer did not establish minimum requirements, volunteered for not less than 200 hours; and
 (C)include a copy of the certification of the qualified volunteer first responder as a firefighter or other responder in the State, unit of general local government, or Indian tribe in which the individual served as a volunteer.